UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended December 31, 2008 OR p TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-9120 TXCO Resources Inc. (Exact name of Registrant as specified in its charter) Delaware 84-0793089 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 777 E. Sonterra Blvd., Suite 350; San Antonio, Texas 78258 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(210) 496-5300 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock par value $0.01 per share NASDAQ Global Select MarketSM Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes p No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes p No þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo p Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.p Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer p Accelerated filer þ Non-accelerated filer p (Do not check if a smaller reporting company) Smaller-reporting company p Indicate by check mark if the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes pNo þ The aggregate market value of the Registrant's Common Stock held by non-affiliates on June30, 2008 (the last business day of the Registrant's most recently completed second fiscal quarter) was approximately $396.4million, based on the $11.76 per share closing price as reported on the NASDAQ Global Select Market. The number of shares outstanding of the registrant's Common Stock as of March 13, 2009, was 38,691,241. Documents Incorporated by Reference:Portions of the Company's Definitive Proxy Statement for the 2009 Annual Stockholders' Meeting are incorporated by reference into Items 10, 11, 12, 13 and 14 of Part III of this filing. The Proxy Statement for the 2009 Annual Stockholders' Meeting will be filed with the Securities and Exchange Commission, pursuant to Regulation 14A, not later than 120 days after the end of the 2008 fiscal year, or, if we do not file the proxy statement within such 120-day period, we will amend this Annual Report on Form 10-K to include the information required under Part III hereof not later than the end of such 120-day period. - 1 - INDEX AND CROSS REFERENCE SHEET Page PART I Item 1. Business 3 Item 1A. RiskFactors 9 Item 1B. Unresolved Staff Comments 18 Item 2. Properties 19 Item 3. LegalProceedings 26 Item 4. Submission of Matters to a Vote of Security Holders 26 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Mattersand Issuer Purchases of Equity Securities 26 Item 6. Selected Financial Data 28 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 7A. QuantitativeandQualitative Disclosures About Market Risk 44 Item 8. Financial Statements and Supplementary Data 45 Item 9. Changes inand Disagreements with Accountants on Accounting and Financial Disclosure 45 Item9A. Controls and Procedures 46 Item9B. Other Information 48 PART III Item 10. Directors, Executive Officers and Corporate Governance 48 Item 11. Executive Compensation 48 Item 12. Security Ownership of Certain Beneficial Owners and Managementand Related Stockholder Matters 48 Item13. Certain Relationships and Related Transactions, and Director Independence 48 Item 14. Principal Accounting Fees and Services 48 PART IV Item15. Exhibits, Financial Statement Schedules 48 Signatures 51 Audited Consolidated Financial Statements F-1 - 2 - CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Statements in this Form 10-K that are not historical, including statements regarding TXCO's or management's intentions, hopes, beliefs, expectations, representations, projections, estimations, plans or predictions of the future, are forward-looking statements and are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such statements include those relating to: · waivers or other relief from TXCO lenders, · estimated financial results, · liquidity needs, · bank credit and working capital availability, · expected prices, · production volumes, · well test results, · reserve levels, · number of drilling locations, · expected drilling plans, including the timing, category, number, depth, cost and/or success of wells to be drilled, · expected geological formations, or · the availability of specific services, equipment or technologies. It is important to note that actual results may differ materially from the results predicted in any such forward-looking statements. Investors are cautioned that all forward-looking statements involve risks and uncertainties including without limitation: · our ability to obtain capital on reasonable terms, or at all, to fund our working capital or other needs, · the adequacy of our liquidity and our ability to meet our cash commitments, working capital needs, lender and vendor obligations and our commitments to pay any cash dividends on our preferred stock, · general market conditions, · adverse capital and credit market conditions, · uncertainty about the effectiveness of the U.S. Government's plan to stabilize financial markets, · the impairment of financial institutions, · the costs and accidental risks inherent in exploring and developing new oil and natural gas reserves, · the price for which such reserves and production can be sold, · fluctuation in prices of oil and natural gas, · the uncertainties inherent in estimating quantities of proved reserves and cash flows, · competition, · actions by third party co-owners in properties in which we also own an interest, · acquisitions of properties and businesses, · operating hazards, · environmental concerns affecting the drilling of oil and natural gas wells, · impairment of oil and natural gas properties due to depletion or other causes, · dependence on key personnel, and · hedging decisions, including whether or not to hedge. TXCO undertakes no obligation to revise or update any forward-looking statements, or to make any other forward-looking statements, whether as a result of new information, future events or otherwise. Please refer to the Risk Factors discussion in Part I, Item 1A for additional information. PART I ITEM 1.BUSINESS GENERAL At the 2007 Annual Stockholders' Meeting, our stockholders approved the change of the Company's name to TXCO Resources Inc. from The Exploration Company of Delaware, Inc. The Exploration Company was incorporated in the State of Colorado in 1979 and reincorporated in the State of Delaware in 1999, becoming The Exploration Company of Delaware, Inc. Our trading symbol on the NASDAQ Global Select MarketSM is TXCO. Unless the context requires otherwise, when we refer to "TXCO", "the Company", "we", "us" and "our", we are describing TXCO Resources Inc.Our contact information is (1) by mail: 777 E. Sonterra Blvd., Suite 350, San Antonio, Texas 78258, (2) by phone: 210/496-5300. Our Web site is www.txco.com. - 3 - We file annual, quarterly, current reports, proxy statements and other information with the Securities and Exchange Commission ("SEC"). All of these reports are available on our Web site under the link "SEC Filings" on the "Investor Relations" menu, as soon as reasonably practicable after we electronically file with or furnish them to the SEC. Forms 3, 4 and 5 may also be accessed from the "Insider Filings" link on the "Governance" menu. You may obtain free of charge a copy of the reports (and any amendment thereto) provided to the SEC by written request to the Corporate Secretary at the address above. Also under the "Governance" menu of our Web site, you can access our corporate governance documents, including our Code of Conduct and charters for the Governance and Nominating, and Audit Committees of our Board of Directors. The "Investor Relations" menu also contains links to recent presentations, news releases, and supplemental information. The content on any Web site referred to in this Form 10-K is not incorporated by reference into this Form 10-K. As of February 28, 2009, we employed 121 full-time employees including management. We believe our relations with our employees are good. None of our employees are covered by union contracts. We are an independent oil and natural gas enterprise with interests in the Maverick Basin of Southwest Texas, the Fort Trinidad area in East Texas, the onshore Gulf Coast region and the Marfa Basin of Texas, the Midcontinent region of western Oklahoma, and shallow Gulf of Mexico waters. Our primary business operation is exploration, exploitation, development, production and acquisition of predominately onshore domestic oil and natural gas reserves. RECENT DEVELOPMENTS Liquidity Issues/Going Concern:During 2008, the Company engaged in its largest capital expenditure program in its history. Our costs incurred in the development and purchase of oil and natural gas properties increased from $117 million in 2007 to $182 million in 2008. While pursuing our drilling program, costs to drill escalated throughout the summer followed by an unprecedented commodity price collapse. As a result of the time lag between incurring drilling costs and the resulting increase in revenues from new production, and deteriorating economic conditions, we have experienced severe cash flow constraints.We have experienced substantial difficulties in meeting our short-term cash needs, particularly in relation to our vendor commitments.
